              Case 1:17-cv-00099-JKB Document 327-2 Filed 07/07/20 Page 1 of 1




                   BALTIMORE POLICE DEPARTMENT

Bernard C. “Jack” Young                                                                                      Michael S. Harrison
       Mayor                                                                                                Police Commissioner




Pursuant to the Court’s Order, ECF No. 282, dated January 23, 2020, the Baltimore Police Department (“BPD”)
respectfully reports the data concerning hiring and attrition activity during the month of June 2020.


Please note that the numbers are always subject to further modification outside of the actual month in which
they occurred based on receipt and associated processing and distribution of paperwork in Human Resources
(HR). Due to the historical evolution of hiring and attrition numbers as HR processes the information they
receive, BPD will attach to this cover memorandum a sworn hiring and sworn attrition report that reflects data
from January 1, 2020 through the below date.


For purposes of this report, a “Sworn New Hire” is any person who has applied to BPD to be hired as a sworn
police officer and who has been approved for final hire as a sworn police officer and received an official start
date. “Sworn Attrition” is any sworn separation by means of retirement, resignation, termination or death which
has been reported to and processed by Human Resources.


The foregoing is true and correct to the best of my knowledge.




                                       Digitally signed by Amy Tyson Guevara


                                                                                           Amy Guevara
                                       DN: cn=Amy Tyson Guevara, o=Baltimore Police
        Amy Tyson Guevara              Department, ou=Human Resources Section,
                                       email=amy.guevara@baltimorepolice.org, c=US
Date: ______________________           Date: 2020.07.07 13:45:29 -04'00'              ________________________________
                                                                                            Amy Tyson Guevara
                                                                                      Managing Director of Human Resources




                          c/o 242 West 29th Street              Baltimore, Maryland 21211-2908
